DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andy Schofield on September 1, 2022.

The application has been amended as follows: 

In the claims:
1. An apparatus, comprising: 
     a first number of subarrays within 
     a second number of subarrays within 
     a bank arbiter coupled to the first memory region and the second memory region, the bank arbiter to control a threshold amount of power available to perform a memory operation, the threshold amount of power available being based on [[by]] at least one of the first number of subarrays, 

8. A method, comprising: 
     controlling, by a bank arbiter coupled to a first memory region comprising a first number of subarrays and a second memory region comprising a second number of subarrays, a threshold amount of power available to perform a memory operation, the threshold amount of power available being based on [[by]] at least one of the first number of subarrays, 

9. The method of claim 8, further comprising allocating, by a register coupled to the bank arbiter, the threshold amount of power available to perform the memory operation 

14. The method of claim 8, further comprising controlling, by the bank arbiter, the threshold amount of power available to perform a memory operation based at least in part on a quantity of memory regions similar to the first memory region memory regions similar to the second memory region 



15. A memory device, comprising: 
     a first number of subarrays within 
     a second number of subarrays within 
     a bank arbiter coupled to the first memory region and the second memory region, the bank arbiter to control a threshold amount of power available to perform a memory operation, the threshold amount of power available being based on [[by]] at least one of the first number of subarrays, 
     a register coupled to the bank arbiter, wherein the register is to allocate the threshold amount of power available to perform the memory operation 

18. The memory device of claim 15, further comprising a counter coupled to the bank arbiter, wherein the counter is: 
     decremented in response to starting performance of the memory operation; and 
     incremented in response to completion of the memory operation.

20. The memory device of claim 15, wherein the bank arbiter is configured to control the threshold amount of power available to perform a memory operation based at least in part on a quantity of regions similar to the first memory regions and a quantity of memory regions similar to the second memory region 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a bank arbiter coupled to the first memory region and the second memory region, the bank arbiter to control a threshold amount of power available to perform a memory operation, the threshold amount of power available being based on at least one of the first number of subarrays, the second number of subarrays, or any combination thereof in combination with the other limitations thereof as is recited in the claim. Claims 2-7 depend on claim 1.

Regarding claim 8: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of controlling, by a bank arbiter coupled to a first memory region comprising a first number of subarrays and a second memory region comprising a second number of subarrays, a threshold amount of power available to perform a memory operation, the threshold amount of power available being based on at least one of the first number of subarrays, the second number of subarrays, or any combination thereof in combination with the other limitations thereof as is recited in the claim. Claims 9-14 depend on claim 8.

Regarding claim 15: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a bank arbiter coupled to the first memory region and the second memory region, the bank arbiter to control a threshold amount of power available to perform a memory operation, the threshold amount of power available being based on at least one of the first number of subarrays, the second number of subarrays, or any combination thereof in combination with the other limitations thereof as is recited in the claim. Claims 16-20 depend on claim 15.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827